—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Suffolk County (Simeone, J.), dated May 8, 2000, which, upon a fact-finding order of the same court, dated April 21, 2000, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of sodomy in the first degree, adjudged him to be a juvenile delinquent and, inter alia, placed him with the New York State Office of Children and Family Services for a period of 18 months for placement in a limited secure facility.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of Daryl W., 275 AD2d 792), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed an act which, if committed by an adult, would have constituted the crime of sodomy in the first degree (see, Penal Law § 130.50 [3]). Bracken, P. J., McGinity, Luciano and Feuerstein, JJ., concur.